Decided April 26, 1910.
On Petition for Rehearing.
[108 Pac. 185.]
Mr. Justice King
delivered the opinion of the court.
The State petitions for a rehearing, basing its principal contention on the ground that the record fails to show the conceded facts alluded to in the opinion.
5. The record discloses that the tragedy occurred in the back room of the main building. At the oral argument, constituting the last statement of counsel’s position on appeal, counsel for the State admitted, and argued the case on the assumption, that defendant, at the time of the shooting, was in the saloon, where he was engaged in attending bar, from which it followed, as a matter of law, that he was where he had a lawful right to be. This admission, coupled with the testimony shown by the record, was ample to justify the conclusion reached in the former opinion. The public always has an interest in the liberty of the accused, of which he cannot be deprived, except in the manner prescribed by law: Hopt v. Utah, 110 U. S. 574, 579 (4 Sup. Ct. 202; 28 L. Ed. 262); Crain v. U. S., 162 U. S. 625, 644 (16 Sup. Ct. 952: 40 L. Ed. 1097); State v. Walton, 50 Or. 142, 149 (91 Pac. 490: 13 L. R. A. (N. S.) 811). It was, therefore, within the power of the State to make such admission in *206defendant’s behalf: People v. Lewis, 127 Cal. 207 (59 Pac. 830); State v. Goddard, 146 Mo. 177 (48 S. W. 82).
6. Furthermore, counsel cannot be heard at an oral argument upon one theory or one state of facts, there admitted, and, after receiving an adverse decision predicated thereon, return by motion for rehearing, and urge in such motion, and at such hearing, that the facts previously conceded, and upon which the decision was rendered, are not in harmony with the record, and ask that he again be heard upon a different theory. Experimenting with the court in such manner, whether by design or oversight, cannot be sanctioned. To countenance such action would leave both the court and the litigants powerless to determine when litigation is terminated, and the object sought thereby defeated in the end by the hypothetical practice so established. The motion for rehearing is denied.
Reversed: Rehearing Denied.